Citation Nr: 1721986	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-47 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, the Board denied entitlement to service connection for a left knee disability and remanded the remaining claims then on appeal.

In March 2016, the Board adjudicated the increased rating claim for a right shoulder disability, denying a rating in excess of 10 percent prior to March 21, 2011, and in excess of 30 percent thereafter.  Additionally, the Board determined that the Veteran had timely filed notices of disagreement with respect to his service connection claim for a left hip disability, to include as secondary to service-connected right knee disability, and his claim for an initial rating in excess of 50 percent for PTSD, respectively decided by the RO in September 2009 and August 2014.  However, the RO failed to issue a Statement of the Case for these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board remanded these issues, in addition to the issues on appeal, which included entitlement to service connection for a right hand disability, to include carpal tunnel syndrome; an initial rating in excess of 10 percent for a right knee disability; and a TDIU.

In July 2016, the Veteran's attorney submitted a written statement expressing the Veteran's wish to withdraw, inter alia, his claims for entitlement to service connection for a right hand disability, to include carpal tunnel syndrome; entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disability; and entitlement to an initial rating in excess of 10 percent for a right knee disability.  In July 2016, the RO notified the Veteran that his appeal of these claims had been withdrawn and could no longer be reinstated as the one year period for initial appeal of these issues had expired.  Accordingly, there is no allegation of error of fact or law remaining for appellate consideration as to these issues, and the Board no longer has jurisdiction to consider an appeal in these matters.  See 38 C.F.R. § 20.204.  The Board notes that the RO did not certify these issues to the Board.

The Board adds that in November 2016, the Veteran's attorney submitted additional evidence in the form of a vocational assessment directly to the Board pertaining to the Veteran's TDIU claim.  This submission was accompanied by a waiver of review of such evidence by the AOJ in the first instance.

The Veteran's claim for a higher PTSD rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran met the schedular criteria for a TDIU on March 21, 2011.

2.  The evidence of record favors a finding that the Veteran was prevented from securing and following substantially gainful employment as a result of his service-connected disabilities as of December 21, 2012, the date his service-connection award for PTSD was made effective.

3.  Prior to December 21, 2012, the evidence is against a finding that the Veteran's service-connected disabilities prevented the Veteran form securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a TDIU for the period from December 21, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

2.  The criteria for a TDIU for the period prior to March 21, 2012 have not been met; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran filed a claim for a TDIU in September 2008.  He contends that his service-connected disabilities prevent him from working.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

If the percentage requirements of 38 C.F.R. § 4.16(a) are not met, however, then a TDIU may still be granted on an extraschedular basis in cases when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  However, the Board cannot grant an award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service (Director) for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

In this case, the Veteran became eligible for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) effective March 21, 2011, at which time, his service-connected pseudofolliculitis barbae and acne scars were rated 50 percent disabling, his right shoulder disability was rated 30 percent disabling, his right knee disability was rated 10 percent disabling, and his axilla scar was rated noncompensably disabling.  His combined rating as of that date was 70 percent.   

The Veteran was subsequently awarded service connection for PTSD, rated 50 percent disabling, effective December 21, 2012.  The Veteran's combined rating increased as of that date to 90 percent.

The Board notes that the Veteran has no more than a high school education, and his previous work experience (outside of his military service) has been limited to truck driving and operating a crane.  He stopped working in 2006.  

The Veteran's attorney submitted an independent vocational evaluation from a rehabilitation specialist and registered nurse, in November 2016.  The report, dated November 16, 2016 was compiled after interview with the Veteran, after review of the Veteran's employment history, and after review of the Veteran's pertinent medical history.  Ultimately, the specialist concluded that based on the clinical evaluation with the Veteran and upon review of his records from VA, the Veteran is "not able to engage in any type of substantial, gainful activity at any exertional level."  She pertinently gave consideration to the Veteran's exertional and non-exertional limitations, and linked unemployability to the physical limitations specific to his right shoulder disability [cannot lift more than five pounds, restricted in reaching, limits use of right arm], and his mental health limitations specific to his PTSD [forgetting to complete tasks, mood and motivation disturbances, difficulty in maintaining work relationships].  The Board finds this assessment to be highly probative, as it takes into account the functional limitations of both the Veteran's service-connected mental health and physical disabilities, and includes sufficient rationale in support of the overall conclusion.

The evidence of record dated subsequent to December 21, 2012, to include VA examination reports and ongoing treatment records, do not contradict or call into question the findings of the November 2016 rehabilitation specialist.  As such, the Board finds that TDIU is warranted based on the combined effects of both the Veteran's service-connected mental and physical disabilities.  Resolving all doubt in the Veteran's favor, the Board will award TDIU as of the effective date the Veteran's service-connection award for PTSD, December 21, 2012, but no earlier.  

Indeed, although the Veteran was eligible for TDIU on a schedular basis as of March 21, 2011, the evidence is against a finding that at any point prior to his award of service-connection for PTSD, his service-connected disabilities (which were entirely physical in nature) in and of themselves prevented him from both physical and sedentary employment.  

With respect to the Veteran's pseudofolliculitis, the evidence fails to demonstrate that such disability had any impact on his ability to secure or maintain gainful employment prior to December 2012.  When specifically asked if the skin disability causes functional impairment impacting employability, a December 2010 VA examiner specified that such disability "does not affect his ability to work" either a physical or sedentary job.  A November 2010 VA examiner also commented that there is no social or functional impairment from his service-connected pseudofolliculitis barbae or acne or armpit scar, as his scars are either not visible, or are covered by his beard.  

The November 2010 VA examiner also evaluated the functional effects of all of the Veterans service-connected disabilities (at the time), and observed that the Veteran would not be precluded from sedentary employment.  The examiner did note that the Veteran "may not be able to do physical employment due to knee and shoulder pain," but pointed out that he had other nonservice-connected conditions (alcohol and cocaine abuse, liver dysfunction and hepatitis C, recent cervical spine surgery) that most likely contributed to his difficulty with employment.  While subsequent VA treatment records indicate that he Veteran continued to suffer with multiple orthopedic problems, none specify that the Veteran's shoulder and knee disabilities exclusively would prevent the Veteran from working in a sedentary environment.  

The November 2016 vocational specialist did note that the Veteran could only use his right arm less than one-third of the day, which would preclude even sedentary employment; however, this assessment was based on statements made at the time of that evaluation, and are not reflected in treatment reports dated prior to December 2012.  The November 2016 specialist also acknowledged that the VA did find that the Veteran could do sedentary employment from a physical standpoint, but added that it is the Veteran's "non-exertional limitations" (i.e., limitations due to PTSD) that would not allow him to work in such a capacity.  

The Board recognizes the Veteran's assertion that he had to leave his job as a crane operator due to his shoulder and knee impairments; however, a request for employment information from the Veteran's former employer indicated that the Veteran was terminated in 2006 not due to physical disability, but  because he was "not able to work out of town."  

Based on the above, the Board finds that although the Veteran became eligible for a TDIU award on a schedular basis in May 2011, unemployability due to service-connected disabilities was not factually ascertainable until his service-connection award for PTSD became effective, December 21, 2012.  Prior to that date, the Veteran was precluded from physical work due to his service-connected disabilities, but such disabilities in and of themselves did not preclude him from sedentary work, even considering his limited education and work experience.  Therefore, a TDIU prior to December 21, 2012 is denied, and referral of the matter for extraschedular consideration under the provisions of 4.16(b) prior to May 21, 2011 is not warranted.  


ORDER

Entitlement to a TDIU is granted, effective December 21, 2012, but no earlier.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2016, the Board remanded the appeal, in pertinent part, to provide the Veteran with a Statement of the Case (SOC) for his increased rating claim for PTSD.  The SOC was to include notice that this issue would not be returned to the Board for appellate consideration unless the Veteran perfected his appeal by filing a timely VA Form 9. 

In June 2016, the AOJ issued a Supplemental Statement of the Case (SSOC), not an SOC, which addressed the increased initial rating claim for PTSD.  However, the June 2016 SSOC did not advise the Veteran or his representative that a VA Form 9 or its equivalent must be timely submitted to perfect his appeal of the PTSD issue.  Indeed, no VA Form 9 was attached and mailed to the Veteran.  Since the June 2016 SSOC, neither the Veteran nor her attorney have submitted correspondence that could be accepted in lieu of a VA Form 9.    

Although the AOJ re-certified the Veteran's PTSD appeal to the Board, the Board does not have jurisdiction over that issue at this time.  Here, there is no indication in the record that the Veteran intends to pursue an appeal of the increased initial rating claim for PTSD, and VA did not proceed at any time as though this issue was still on appeal, except to administratively certify the issue to the Board.  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein it was determined that VA had waived the right to challenge the timeliness of a Substantive Appeal.  Unlike Percy, however, the issue here is not the timeliness of a Substantive Appeal but the fact that that neither the Veteran nor his attorney has been provided the opportunity to perfect the appeal of this issue, nor have they has otherwise given an indication that they intended to do so.

Accordingly, remand is needed so that the AOJ can issue a SOC and afford the Veteran the opportunity to perfect his appeal, if he so chooses.  

Accordingly, the case is REMANDED for the following action:

Upon review of the evidence of record, provide the Veteran and his attorney an SOC (not an SSOC) addressing the claim of entitlement to initial rating in excess of 50 percent for PTSD.  Advise of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC, and that, in order for the Board to have jurisdiction to further consider this claim, they must submit a timely Substantive Appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


